TRR’       A'ITORNVEY              GENERAL
        *’
                                            OF   TExA#
,   .
                                      Aurrrw.       TNXAEJ   7SVll




                                         February     14, 1973


             HoMrable   Bob ~Armrtrong                       Opinion No. H-10
             Commirrioner,   General Land Office
             Archive6 and Library   Building                 Rt:     May a ltate employee,
             Aurtin, Texan                                           luch l e the recrctar.y
                                                                     of a Texas legirlrtor
                                                                     or a member of the
                                                                     Governor’8   rtaff, ~.*erve
                                                                     at the ram time am
                                                                     a director of the San
             Dear Mr.   Armotrong:                                   Antonio River Authority?      It

                    In your recent letter   you arked for our opinion on the following
             question:

                                  ‘May a state employee,   such ae the recretary of
                           a Texae legislator  or a member of the Governor’r   rtaff,
                           nerve at the ame time se a director  of the San Antonio
                           River Authority? I’

                    In the general election in November,   1972, the people of Tows
             adopted an amendment to Section .40 of Article 16 of the Constitution
             of Texar providing an exception to the prohibition of that Section
             that “no ,person rhall hold or exerciee at the earn time more than one
             civil office of emolument.    . . .‘I The new exception ir:

                                      ‘Watt employeer or other individurlr who receive
                            all or part of their compenration either directly or indirectly
                            from funds of the State of Texas and who are not State          ’
                            officerr,   lhall not be barrad from lerving a~ memberr
                            of the governing bodice of school dirtrictr,  citier, townr,
                            or other local governmental dietrictr; provided, however,
                            that much State employear or other individuals ahall’receive
                            no rrlary for serving am mcmberr of ruch govurning
                            bodice. It




                                                    -43-
Honorable Bob Armrtrong,       page 2,         (H-10)




      Thir provirion rleo rerver &e an exception              to the lep&r&tion of
powerr of Article 2, Sectiti 1 of the Conrtitution            of Texae.

       If there ir no incompatibility    be~een the officer (A fact quertion
&I which we exprear no epinion), and ifno relrry ir t&ken for reiving
on the Authority,   it ie our opinion that A recretary to A Texer legirletdr
or l member of the Governor’r        staff would be entitled to ler ve 8~ ~“director
of the San Antonio River Author.ir)t;.

                            -SUMMARY-

                       Section 40 of Article 16 of the Conrtitutlon’of
               the State of Texas rpecifically    provider that State
               employtee who are not State officerr       ehall not be
               barred from rerving a# membere of governing bodier
               of local governmental diltrictr     and, therefore,    8.
               recretary of % Texar.legirlator      or i meber     of the.
               Governor’r    lt8ff. not 8 rt8te officer, m8y itrye rt
               the orme time AI A director of the Sm Antonio Rive;
               Authority.

                                                        Very truly your8,




                                                        Attorney General of Taxam    ’

APPROVED:




                                         , .
 DAVID  M. KENDALL,        Chairmen
 Opinion Committee


                                      -46